Dear, onere | ele TG Age —— [s [2020
£ — Wendy Recdi-z 2 ae. aw Ve Gj pack in
Wg AS MA 2 he We ano denan

 

 

 

 
 

Selar, ok eri Neary cy € san Went

 

 

¥
Selan “ langue tygite' \ J Gp tS. dae
5 : mF netic ners fe Sct « AG
Sa ae ¥ Sen La : + f

L os
TALS A. oc op jp eee ok

 

 

wn Siege PE Lee, ke aioe Are ne eer

 

ch 5s,
einete Te iW Jaave
. ‘ ~ ‘ “ “ .

 

 

 

  

 

AS os Phone, Co iu 1 ey Sea wae ELON

yey “ Poon
Sed Tn Bonn +o Ace. ax \e2as

 
 

  

 

| 4, 4 : A e

— — id soacelh. x<G ve Se one Fn Qeoca 4 : ‘oy
nc AS 4 fr. f L Syhou Lol oe Yt Maps, 4

 

 

 

 

 

 

7 as ack he: Mic a sf Ors peta Anan Next Abe ry
4 : . 3 4 . ‘ 4

i! _— t = AY ; “4 ; rt & :

: Py o_o 160g ar Gey} Oro py or

i ye fy “ lou ~ sews Wor ac Toe & cl &

‘|

Noyes aN \\. Cerden j

pT LL)
. y

 

 

 

 
 

 

 

 

a

 

 

wy.

9 hd 1z0z NVC

TT
oe iit Med Wingate

Heed sega teeF teyead ect eof te gege tA fg

Apt.

 

 
